                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


In re:                             )   Chapter 11

W. R. Grace & Co, et al.           )   Bankruptcy Case No. 01-01139 (AMC)

         Debtor.                   )   BAP Case No. 21-00016

                                   )                                     [F~[L~[Q)
--------------------------------
                                                                             /




GARY SMOLKER                       )                                   SEP l ,5 20?f

               Appellant,          )

V.                                 )   C.A. No. 21-460-LPS

W.R. GRACE & Co, et al             )   Case No. 1:21-cv-00987-LPS

               Appellee            )

                                   )   Related Document Nos. 2, 11, 13, 14



REPLY IN SUPPORT OF OPPOSITION OF APPELLANT GARY SMOLKER
TO RECOMMENDATION OF CHIEF U.S. MAGISTRATE JUDGE MARY PAT
THYNGE DATED AUGUST 9TH' 2021 THAT THIS BANKRUPTCY APPEAL
BE WITHDRAWN FROM MANDATORY MEDIATION

FACTS

Appellee W.R. Grace & Co. ("GRACE") is entitled to file an ANSWER to
Appellant Gary Smolker's ("SMOLKER'S") "Opposition to Recommendation of
Chief Magistrate Judge Thynge." ("OPPOSITION'')

GRACE did not file an ANSWER.

Instead, GRACE filed a document titled "Reply to Opposition of Appellant Gary
Smolker to Recommendation of Chief U.S. Magistrate Judge Mary Pat Thynge

                                         19
                     (
                                                    -                              ,, -,.                             ·f,--s;· .    ����-�\ -\        l
                               Align top of FedEx Express® shipping label here._;_                                                               \ --.:,-"':or -




      ORIGIN ID:VNYA <818) 788-7290                                              SHIP DATE: 14SEP21
                                                                                                                              "ll
                                                                                                                              !!l, ,
      GARY SMOLKER                                                               ACTWGT: 0.85 LB                              �
      SMOLKER LAW FIRM                                                           CAD: 6992820t'SSF02202
      16055 VENTURA BLVD STE 525                                                                                              � ,
                          4                                                      BILL THIRD PART'r                            -;-i
i    O�Yf�g•        sf�T�§ ��
    ---'-=-----'------'--------'---------- �:
    rn OFFICE OF THE CLERK                                                                                                    �
        UNITED STATES DISTRICT COURT                                                                                          �
        FOR DISTRICT OF DELAWARE                                                                                              1
        844 N KING STREET                                                                                                     Rl
        WILMINGTON DE 19801
      \\W 111-1111     REF:
       PO:                                                               DEPT:

    111 1111 I 11 1111111111111111111 11 Ill I II I Ill Ill I I Ill I Ill I II I I11111111 1111111111111111111
                                                                              1! 1                               IFedEx

                                                                        , , , [E]I
                                                                                   1

                                                                                                                    Express




                                                                               �ED - ,15 SEP 4:30:> �
     @fflJ 2836 4675 9365                                                 STANDARD OVERNIGHT

     XB ZWIA                                                                                             DE-US
                                                                                                                   19801
                                                                                                                     PHL




                                                                                                                                                 A
